Exhibit 10.3

 

WADDELL & REED FINANCIAL, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

WADDELL & REED FINANCIAL, INC., a corporation organized and existing under the
laws of the state of Delaware (or any successor corporation) (the “Company”),
does hereby grant and give unto            (the “Awardee”), an award of
restricted shares of Company Class A common stock (the “Restricted Stock”) upon
the terms and conditions hereinafter set forth (the “Award”).

 

AUTHORITY FOR GRANT

 

1.             Executive Stock Award Plan.  The Restricted Stock is granted
under the provisions of the Waddell & Reed Financial, Inc. 1998 Executive Stock
Award Plan, as amended and restated (the “Plan”), and is subject to the terms
and conditions set forth in this Restricted Stock Award Agreement (the
“Agreement”) and not inconsistent with the Plan.  Capitalized terms used but not
defined herein shall have the meaning given them in the Plan, which is
incorporated by reference herein.

 

TERMS OF AWARD

 

2.             Number of Shares.  In consideration of future services to the
Company, the Awardee is hereby granted            shares of Restricted Stock
(the “Shares”) of the Company’s Class A common stock, par value $.01 (the
“Stock”) on                         , 20      (the “Grant Date”), subject to
repurchase of a portion thereof by the Company pursuant to Section 13 below.

 

3.             Restrictions; Forfeiture.  The Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until its
restrictions are removed or expire.  The Restricted Stock may be forfeited to
the Company pursuant to Sections 5(b) and 8, at which time the Company shall
have the right to instruct the Company’s transfer agent to transfer the
Restricted Stock to the Company to be held by the Company in treasury or by any
designee of the Company.

 

4.             Expiration of Restrictions and Risk of Forfeiture.  The
restrictions and risk of forfeiture for the Restricted Stock will expire as set
forth in this Section 4, as of the vesting dates set forth in this Section 4,
provided that (a) Awardee is an employee of the Company, a Subsidiary or an
Affiliate continuously from the Grant Date through the applicable vesting date,
and (b) the restrictions and risk of forfeiture have not previously expired
pursuant to this Agreement.

 

Percentage of Shares Vesting

 

Vest Date

331/3%

 

               , 20   

331/3%

 

               , 20   

331/3%

 

               , 20   

 

--------------------------------------------------------------------------------


 

TERMINATION OF AWARD

 

5.             Termination of Employment.

 

(a)           Termination of Employment Due to Death or Disability.  If an
Awardee’s employment with the Company or any of its Subsidiaries or Affiliates
terminates by reason of death or Disability, the restrictions and risk of
forfeiture with respect to the Restricted Stock which have not expired shall
immediately lapse and all shares of the Restricted Stock shall be deemed fully
vested and nonforfeitable.

 

(b)           Termination of Employment Other Than Due to Death or Disability. 
If an Awardee’s employment with the Company or any of its Subsidiaries or
Affiliates terminates for a reason other than death or Disability, the shares of
Restricted Stock for which the restrictions and risk of forfeiture have not
expired as of the date of termination shall be immediately forfeited without
further action by the Company; provided, however, that the portion, if any, of
those shares of Restricted Stock for which the restrictions and risk of
forfeiture have expired as of the date of such termination shall not be
forfeited.

 

6.             Change in Control or Potential Change in Control of the Company. 
In the event of (a) a Change in Control, unless otherwise determined by the
Committee in writing at or after the Grant Date, but prior to the occurrence of
such Change in Control, or (b) a Potential Change in Control, if and to the
extent so determined by the Committee in writing at or after the Grant Date
(subject to any right of approval expressly reserved by the Committee at the
time of such determination), the restrictions with respect to the Restricted
Stock shall lapse and such shares shall be deemed fully vested and
nonforfeitable.

 

7.             No Limitation on Excess Parachute Payments.  The provisions of
Article 11 of the Plan regarding the payment of any “Excess Parachute Payment”
within the meaning of Section 280G(b)(1) of the Internal Revenue Code of 1986,
as amended, shall not apply to this Agreement.

 

8.             Section 83(b) Election.  The Awardee acknowledges that this Award
is conditioned upon Awardee’s agreement that Awardee will forgo any rights
Awardee has to make an election under section 83(b) of the Internal Revenue Code
of 1986, as amended, with respect to the Restricted Stock (an
“83(b) Election”).  In the event that Awardee makes a timely 83(b) Election with
respect to the Restricted Stock all shares of Restricted Stock subject to this
Agreement shall be immediately forfeited as of the Grant Date without further
action of the Company.

 

GENERAL TERMS AND PROVISIONS

 

9.             Administration of Award.  The Restricted Stock shall be
maintained in a book-entry account (the “Account”) by and at the Company’s
transfer agent until the restrictions associated with such Restricted Stock
expire pursuant to Sections 4, 5, 6 or 8.  The Awardee shall execute and deliver
to the transfer agent one or more stock powers in blank for the

 

2

--------------------------------------------------------------------------------


 

Restricted Stock.  The Awardee hereby agrees that the transfer agent shall
maintain such Account and the related stock power(s) pursuant to the terms of
this Agreement until such restrictions expire pursuant to Sections 4, 5, 6 or 8.

 

10.           Ownership of Restricted Stock.  From and after the time that the
Account representing the Restricted Stock has been activated and prior to
forfeiture, the Awardee will be entitled to all the rights of absolute ownership
of the Restricted Stock, including the right to vote those shares and to receive
dividends thereon if, as, and when declared by the Board, subject, however, to
the terms, conditions and restrictions set forth in this Agreement.  Dividends
paid in stock of the Company or stock received in connection with a Stock split
with respect to the Restricted Stock shall be subject to the same restrictions
as on such Restricted Stock.  The shares of Restricted Stock subject to this
Award are not eligible to be enrolled in any dividend re-investment program
until the restrictions thereon expire.

 

11.           Adjustment of Shares for Recapitalization, Etc.  In the event
there is any change in the outstanding Stock of the Company by reason of any
reorganization, recapitalization, stock split, stock dividend, combination of
shares or otherwise, there shall be substituted for or added to each share of
Stock theretofore appropriated or thereafter subject, or which may become
subject, to this Award, the number and kind of shares of stock or other
securities into which each outstanding share of Stock shall be so changed or for
which each such share shall be exchanged, or to which each such share shall be
entitled, as the case may be.  Adjustment under the preceding provisions of this
Section 11 will occur automatically upon any such change in the outstanding
Stock of the Company.  No fractional interest will be issued under the Plan on
account of any such adjustment.

 

12.           Conditions to Delivery of Stock and Registration.  Nothing herein
shall require the Company to issue or the transfer agent to deliver any shares
with respect to the Award if (a) that issuance would, in the opinion of counsel
for the Company, constitute a violation of the Securities Act of 1933, as
amended, or any similar or superseding statute or statutes, any other applicable
statute or regulation, or the rules of any applicable securities exchange or
securities association, as then in effect; or (b) the withholding obligation as
provided in Section 13 of this Agreement has not been satisfied.  From time to
time, the Board and appropriate officers of the Company are authorized to and
shall take whatever actions are necessary to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
shares of Stock available for issuance.

 

13.           Payment of Taxes.  The delivery of shares of Stock pursuant to
this Award is conditioned upon satisfaction of any withholding obligation
described in this Section 13.  The Awardee may be required, from time to time,
in the Company’s discretion, to pay to the Company (or any Subsidiary or
Affiliate as applicable), the amount that the Company deems necessary to satisfy
the Company’s or its Subsidiary’s or Affiliate’s current or future obligation to
withhold federal, state or local income or other taxes incurred by the Awardee
as a result of the Award.  With respect to any required tax withholding
obligation, the Company will withhold from the gross number of shares of Stock
to be issued upon vesting a number of shares equal in value to the amount of
such obligation, based on the shares’ Fair Market Value at the time such
obligation is incurred or, upon timely request by the Awardee, the Company may,
in its sole

 

3

--------------------------------------------------------------------------------


 

discretion, allow the Awardee to deliver to the Company (a) sufficient shares of
Stock to satisfy any required tax withholding obligation, based on the shares’
Fair Market Value at the time such obligation is incurred or (b) sufficient cash
to satisfy such obligation in lieu of such withholding by the Company.  In the
event that the Company subsequently determines that the aggregate Fair Market
Value of any shares of Stock withheld by the Company or submitted by the Awardee
as payment of any tax withholding obligation is insufficient to discharge that
tax withholding obligation, then the Awardee shall pay to the Company,
immediately upon the Company’s request, the amount of that deficiency in cash.

 

14.           Company Records.  Records of the Company or its Subsidiaries or
Affiliates regarding any period(s) of employment, termination of employment and
the reason therefor, leaves of absence, re-employment, and other matters shall
be conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.

 

15.           Right of the Company and Subsidiaries to Terminate Employment. 
Nothing contained in this Agreement shall confer upon the Awardee the right to
continue in the employ of the Company or any Subsidiary or Affiliate, or
interfere in any way with the rights of the Company or any Subsidiary or
Affiliate to terminate the Awardee’s employment at any time.

 

16.           No Liability for Good Faith Determinations.  The members of the
Board and the Committee shall not be liable for any act, omission,
interpretation or determination taken or made in good faith with respect to this
Agreement or the Restricted Stock granted hereunder and all members of the Board
or the Committee and each and any officer or employee of the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination or
interpretation.

 

17.           Severability.  If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

 

18.           Successors.  This Agreement shall be binding upon the Awardee,
their legal representatives, heirs, legatees and distributees, and upon the
Company, its successors and assigns.

 

19.           Notices.  Any notices required by or permitted to be given to the
Company under this Agreement shall be made in writing and addressed to the
Secretary of the Company in care of the Company’s Legal Department, 6300 Lamar
Avenue, Overland Park, Kansas 66202.  Any such notice shall be deemed to have
been given when received by the Company.

 

20.           Headings.  The titles and headings herein are included for
convenience of reference only, do not constitute a part of this Agreement and
shall not be deemed to limit or affect any of the provisions hereof.

 

21.           Rules of Construction.  This Agreement has been executed and
delivered by the Company in Kansas and shall be construed and enforced in
accordance with the laws of said

 

4

--------------------------------------------------------------------------------


 

State, other than any choice of law rules calling for the application of laws of
another jurisdiction.  Should there be any inconsistency or discrepancy between
the provisions of this Agreement and the terms and conditions of the Plan under
which this Award is granted, the provisions in the Plan shall govern and
prevail.

 

22.           Amendment.  This Agreement may be amended by the Committee;
provided, however, that no amendment may decrease rights inherent in this Award
prior to such amendment without the express written consent of the parties
hereto.  Notwithstanding the provisions of this Section 22, this Agreement may
be amended by the Committee to the extent necessary to comply with applicable
laws and regulations and to conform the provisions of this Agreement to any
changes thereto.

 

23.           Effective Date.  This Agreement has been executed this         
day of                           , 20      , effective as of
                          , 20      .

 

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Daniel P. Connealy, Senior Vice President and Chief Financial Officer

 

 

 

 

 

“Company”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Awardee”

 

5

--------------------------------------------------------------------------------


 

STOCK POWER

 

FOR VALUE RECEIVED,            does hereby assign and transfer unto Waddell &
Reed Financial, Inc. (51-0261715)                      shares of Class A common
stock of Waddell & Reed Financial, Inc., a Delaware corporation, granted on
                              , 20      , as evidenced by the Restricted Stock
Award Agreement of even date therewith and standing in the name of the
undersigned on the books of Waddell & Reed Financial, Inc.  The undersigned does
hereby appoint Computershare Trust Company, N.A. as attorney-in-fact to transfer
the said stock on the books of Waddell & Reed Financial, Inc. with full power of
substitution in the premises.

 

Dated as of this          day of                         , 20      .

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------